Citation Nr: 0604316	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

2.  Entitlement to service connection for a sinus disability, 
claimed as due to mustard gas or asbestos exposure.

3.  Entitlement to service connection for skin rash of the 
face and extremities.

4.  Entitlement to service connection for a psychiatric 
disorder.  





ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth of Puerto Rico.  
The veteran voiced disagreement with the denial of his claims 
the following month and a statement of the case (SOC) was 
issued in October 2003.  The veteran timely submitted his 
substantive appeal in January 2004.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the issues decided herein has been developed and obtained and 
all due process concerns have been addressed.

2. There is no objective evidence that the veteran was 
exposed to a mustard agent or asbestos during service.

3.  The veteran's service medical records do not reveal 
complaints or treatment of the stomach, or for the sinuses or 
a skin rash.  

4.  Competent, probative medical evidence does not reveal a 
current, chronic disability of the nose, sinuses, or 
gastroesophageal system that is the result of or medically 
attributed to any in-service injury or disease.

5.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis involving a skin rash of the face 
and upper extremities.

6.  The service medical records do not reflect any 
psychiatric treatment.  

7.  Post service records do not reflect any psychiatric 
treatment for many years after service.  

8.  No competent evidence links current psychiatric 
disability to service.  


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  A sinus disability, including as due to mustard gas or 
asbestos exposure, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.316 (2005).

3.  A skin rash of the face and extremities was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Service 
connection for a psychosis may be presumed if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

GERD

The veteran's January 2003 claim reflects that he asserts 
that his problems first began while on active duty due to the 
sudden change in food.  His service medical records do not 
reveal any complaints or treatment for gastrointestinal 
symptoms. His May 1960 report of medical examination for 
separation reveals the veteran's upper mouth, throat, and 
abdomen were clinically evaluated as normal.  

The April 2003 VA general medical examination report contains 
a diagnosis of GERD.  See also VA treatment records.  
However, competent probative medical evidence does not 
medically attribute the veteran's GERD, first diagnosed many 
years after his discharge, to his military service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).   The 
veteran, as a layperson, is not competent to medically 
attribute his current GERD to his military service.  As there 
is no competent evidence which provides the required nexus 
between military service and GERD, service connection is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) 
(benefit-of-doubt rule does not apply when the preponderance 
of the evidence is against the claim).


Sinus Disability

The veteran's service medical records reflect that he was 
treated for an influenza-like syndrome (with associated 
complaints of headaches) in June 1958 which was cured.  His 
May 1960 report of medical examination for separation reveals 
the veteran's nose and sinuses were clinically evaluated as 
normal.  In his claim, the veteran makes general assertions 
of a sinus condition as due to his military service.  The 
April 2003 VA nose examination report contains a diagnosis of 
allergic rhinitis.  See also April 2003 VA X-ray evidence of 
chronic maxillary sinusitis.

The veteran contends that his current sinus related problems 
are the result of his military service, arguing either due to 
exposure to mustard gas or asbestos.  However, the record 
fails to reveal that the veteran had exposure to either agent 
while on active duty.  In addition to no evidence that the 
veteran was exposed to either mustard gas or asbestosis, 
there is no medical evidence of record that even infers that 
his sinus complaints are the result of any such exposure.  

Due consideration has been given to the veteran's 
contentions.  However, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination regarding the etiology of his current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The fact remains that there is no competent evidence on file 
linking sinus complaints to service or to any incident of 
service, despite the veteran's assertions that such a causal 
relationship exists.  As there is no evidence which provides 
the required nexus between military service and current 
disability, service connection is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In reaching this decision, 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
claims for service connection, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Skin Rash

His May 1960 report of medical examination for separation 
reveals the veteran's skin was clinically evaluated as 
normal.  The April 2003 VA general medical examination report 
reflects that upon examination of the veteran's skin, there 
were no pathological findings and no evidence of a skin rash.  
Nor do his VA treatment records contain a diagnosis of a 
chronic disability involving a skin rash.  Service connection 
requires the diagnosis of a current, chronic disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As previously 
indicated, the veteran, as a layperson, is not competent to 
render a medical diagnosis.  As the competent medical 
evidence fails to show a current diagnosis of a chronic 
disability involving the face and upper extremities, service 
connection must be denied.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (benefit-of-doubt rule does not 
apply when the preponderance of the evidence is against the 
claim).  

Psychiatric Disability

The veteran's service medical records fail to show any 
complaints or treatment for psychiatric disability.  When the 
veteran was examined in connection with his discharge from 
service in May 1960, no psychiatric abnormality was noted on 
clinical evaluation 

In his current application for benefits, the veteran reported 
that his first treatment for this illness was by VA in 1985, 
which is obviously 25 years after service.  He subsequently 
indicated that perhaps this treatment was in the early 
1980's, (closer to 20 years after service).  Regardless, 
later records show the veteran is diagnosed to have bipolar 
disorder.  

None of the medical records currently associated with the 
claims file suggest any link between the veteran's currently 
diagnosed psychiatric disorder and his military service.  
Likewise, the veteran has not suggested that any of the 
records that may exist from treatment given him beginning in 
the early 1980's contain medical opinions linking his 
psychiatric disability and service. 

Absent evidence of psychiatric impairment in service, or any 
competent evidence of psychiatric disability for many years 
after service, and none linking current disability to 
service, a basis upon which to establish service connection 
for a psychiatric disorder has not been presented.  


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

Prior to initial adjudication of his claim, the veteran was 
informed by letter in February 2003 of the evidence necessary 
to substantiate his claims, to include separate letters for 
claims based on asbestos and mustard gas exposure.  In 
addition to being notified of the principles of service 
connection, the veteran was informed in February 2003 of the 
evidence necessary substantiate his claim that he was 
expected to provide and the evidence VA would seek.  However, 
it is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence for the following reasons.  The 
February 2003 letter also reminded the veteran that he could 
submit evidence himself and asked that he submit the 
requested information or evidence itself to VA.  Moreover, 
the veteran has submitted evidence in support of his claim 
and in September 2005 correspondence, indicated he had no 
additional evidence to submit.  Thus, the Board considers 
VA's notice requirements met.  See Mayfield v. Nicholson, 19 
Vet. App. 109 (2005).  
   
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran was afforded VA examinations in April 2003.  Based on 
the lack of in-service treatment or complaints, additional VA 
medical opinions are not warranted in the instant case.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  His service medical 
records, statements in support of claim, and VA and private 
medical evidence have been associated with his claims file.  
While additional medical records from the 1980s are not 
currently of record, they would be dated years after service, 
and the veteran has not indicated they contain any opinions 
regarding the onset of any claimed disabilities.  Therefore, 
there is no indication they would substantiate the claims, 
and are unnecessary in rendering a decision.  As the veteran 
has not identified or properly authorized the request of any 
other evidence pertinent to the claims decided herein, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for GERD is denied.  

Service connection for sinus disability is denied. 




Service connection for a skin rash is denied.  

Service connection for a psychiatric disorder is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


